Citation Nr: 1749214	
Decision Date: 11/01/17    Archive Date: 11/13/17

DOCKET NO.  10-26 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to an initial rating in excess of 30 percent prior to September 3, 2014, to a rating in excess of 30 percent from January 1, 2015 to December 2, 2015, and in excess of 60 percent from December 3, 2015 for coronary artery disease (CAD).

2. Entitlement to service connection for bilateral diabetic related cataracts to include as secondary arterial hypertension.

3. Entitlement to service connection for severe right eye diabetic retinopathy to include as secondary to arterial hypertension.

4. Entitlement to service connection for proliferative left eye diabetic retinopathy to include as secondary to arterial hypertension.

5. Entitlement to service connection for refractive error of the left eye to include as secondary to arterial hypertension.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Kettler, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1986 to December 1986.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  

In a January 2016 rating decision, the RO granted the Veteran a temporary 100 percent rating for his CAD, effective September 3, 2014, an evaluation of 30 percent from January 1, 2015 to December 2, 2015, and an evaluation of 60 percent from December 3, 2015.  As this does not represent the highest rating available for this disability and for the entire period, such issue remains in appellate status and has been included on the title page of this decision, to include the recharacterization of such to show the staged ratings.  AB v. Brown, 6 Vet. App. 35 (1993) (holding that a claimant is presumed to be seeking the maximum rating).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The issues of bilateral cataracts, bilateral diabetic retinopathy, and refractive left eye error are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACTS

1. Prior to September 3, 2014, the Veteran's CAD did not manifest in more than one episode of acute congestive heart failure in the past year, or workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.

2. From January 1, 2015 to December 2, 2015, the Veteran's CAD did not manifest in more than one episode of acute congestive heart failure in the past year, or workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.

3. From December 3, 2015, the Veteran's CAD did not manifest in chronic congestive heart failure, or workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness or syncope, or left ventricular dysfunction with an ejection fraction of less than 30 percent.


CONCLUSIONS OF LAW

1. Prior to September 3, 2014, the criteria for an initial rating in excess of 30 percent for CAD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.114, Diagnostic Code 7005 (2016).

2. From January 1, 2015 to December 2, 2015, the criteria for a rating in excess of 30 percent for CAD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.114, Diagnostic Code 7005 (2016).

3. From December 3, 2015, the criteria for a rating in excess of 60 percent for CAD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.114, Diagnostic Code 7005 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board... to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  

II. Legal Analysis

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. § 3.321 (2016); see generally, 38 C.F.R. § Part IV (2016).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2016).  The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. § 4.1 (2016).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2016).  

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2016).  Otherwise, the lower rating will be assigned.  Id.  All reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2016); see also 38 C.F.R. § 3.102 (2016).  

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability.  38 C.F.R. § 4.14 (2016); see Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).


III. Merits of the Claim

The Veteran seeks an initial rating in excess of 30 percent prior to September 3, 2014, a rating in excess of 30 percent from January 1, 2015 to December 2, 2015, and a rating in excess of 60 percent from December 3, 2015 for CAD, which has been rated under 38 C.F.R. § 4.104, Diagnostic Code 7005.

Under Diagnostic Code 7005, a 30 percent evaluation is warranted where there is workload of greater than 5 METs but not greater than 7 METs resulting in resulting in dyspnea, fatigue, angina, dizziness or syncope; or, where there is evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram or X-ray.  A 60 percent evaluation is warranted where there is evidence of more than one episode of acute congestive heart failure in the past year; or, workload of greater than 3 METs but not greater than 5 METs resulting in symptoms of dyspnea, fatigue, angina, dizziness or syncope; or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent evaluation is warranted where there is chronic congestive heart failure; or workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness or syncope; or, left ventricular dysfunction with an ejection fraction of less than 30 percent.

One MET (metabolic equivalent) is defined as the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note (2).

In considering the evidence of record, the Board concludes that the Veteran is not entitled to an increased evaluation for his service-connected CAD under any rating period.

In October 2008, the Veteran was afforded a VA examination.  The examiner administered a cardiovascular stress test.  The examiner noted the maximum workload was 9.2 METs.  The LVEF was recorded as greater than 50 percent.  The examiner noted that the Veteran had not had congestive heart failure, cardiac arrhythmia, or heart valve conditions.  He had a history of coronary stents.  The Veteran reported dyspnea and angina.  His condition required continuous medication.

November 2009 treatment records from Hospital Damas showed that left ventricular ejection fraction (LVEF) was 65 percent.  Treatment records from San Juan VAMC between June 2010 and September 2010 noted treatment of CAD with continuous medication of Aspirin.  In September 2010, the Veteran denied chest pain, dyspnea, orthopnea, edema, and claudication.  See September 2010 Ponce COBC treatment note.  

The Veteran was afforded a VA examination in October 2012.  The examiner noted that the Veteran was taking medication for CAD and that he had not had congestive heart failure, cardiac arrhythmia, or heart valve conditions.  The examiner also noted his past percutaneous coronary intervention.  The examiner found no evidence of hypertrophy or dilatation.  METs level provided was based on an interview with the Veteran where he reported dyspnea, fatigue, and angina.  The METs estimate was 5-7 METs, which is consistent with activities such as walking a flight of stairs, mowing a lawn, or heavy yard work.  The examiner found that the heart condition affected the Veteran's ability to work.

In September 2014, the Veteran presented to San Lucas Hospital for a myocardial infarction.  At discharge from the hospital, he was prescribed aspirin, beta-blockers, and an ACEI (angiotensin-converting-enzyme inhibitor).  

Treatment records note his LVEF is estimated between 50 to 55 percent.  The Veteran reported mild orthopnea and dyspnea while flat since 2014.  See December 2015 Cleveland VAMC treatment note.  

The Veteran had another VA heart examination in January 2016.  The examiner noted that the Veteran was taking continuous medication for CAD and that he had not had congestive heart failure, cardiac arrhythmia, or heart valve conditions.  He had a history of percutaneous coronary intervention and myocardial infarction.  The examiner also noted the Veteran's past surgical procedures.  The examiner found no evidence of hypertrophy or dilatation.  The Veteran reported dyspnea and fatigue.  METs were 3-5, consistent with activities such as light yard work and brisk walking.  His condition required continuous medication.  The examiner found no evidence of hypertrophy or dilatation.  The LVEF was 50 to 55 percent.  The examiner stated that the heart condition did not affect the Veteran's ability to work.  

VA treatment records show that the Veteran had been taking continuous medication since his myocardial infarction in 2014.  See, e.g., November 2016 Cleveland VAMC treatment note

First, for the period prior to the Veteran's September 2014 myocardial infarction, a disability rating in excess of 30 percent is not warranted.  During this period, the Veteran's CAD did not result in more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  During this period, the Veteran's LVEF was 65 percent in November 2009.  Indeed, both the October 2008 and October 2012 VA examination reports specifically noted no congestive heart failure.  Additionally, the Veteran's CAD manifested in a workload of no fewer than 5 METs, and an ejection fraction of no less than 50 percent.  Therefore, a disability rating in excess of 30 percent for this period is not warranted.

Second, for the period from January 1, 2015 to December 2, 2015, the evidence did not demonstrate that the Veteran had more than one episode of acute congestive heart failure during the time period, or workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  Therefore, the Veteran does not meet the requirements for a higher, 30 percent rating under DC 7005 between January 1, 2015 to December 2, 2015.

Finally, the Board finds that a rating in excess of 60 percent is not warranted from December 3, 2015.  As noted during the VA examination, the Veteran did not have congestive heart failure, his workload of METs was estimated at more than 3 but less than 5, and his LVEF was 50 to 55 percent.  Specifically, the December 2015 echocardiogram revealed an ejection fraction of 50 to 55 percent.  See January 2016 VA Examination.  Additionally, the January 2016 VA examination report revealed that the Veteran's CAD manifested in a workload of fewer than 3 METs, and noted no episodes of congestive heart failure in the past year.  Thus, a rating higher than 60 percent is not warranted since December 3, 2015.

In conclusion, the preponderance of the evidence is against the claim for an initial rating in excess of 30 percent prior to September 3, 2014, a rating in excess of 30 percent from January 1, 2015 to December 2, 2015, and a rating in excess of 60 percent from December 3, 2015 for CAD.  No staged ratings other than those currently assigned are warranted.  See Fenderson, 12 Vet. App. 119; Hart, 21 Vet. App. 505.  The benefit of the doubt rule is not applicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 49.





ORDER

Entitlement to an initial rating in excess of 30 percent prior to September 3, 2014, to a rating in excess of 30 percent from January 1, 2015 to December 2, 2015, and to a rating in excess of 60 percent from December 3, 2015 for CAD is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

The Veteran contends that he has a multiple bilateral eye disabilities that are secondary to his service-connected arterial hypertension.  A disability that is proximately due to or the result of a service-connected injury or disease shall be service connected.  38 C.F.R. § 3.310.  Further, a disability which is aggravated by a service-connected disorder may be service connected to the degree that the aggravation is shown.  Allen v. Brown, 7 Vet. App. 439 (1995).

The Veteran was afforded a VA examination in March 2008.  The examiner diagnosed refractive error, proliferative diabetic retinopathy, bilateral diabetic cataracts, and bilateral diabetic macular edema.  The examiner concluded that the loss of vision, including cataracts was caused by or a result of diabetes mellitus, not arterial hypertension.  However, the VA examiner did address whether the Veteran's eye disabilities were aggravated by the Veteran's service connected arterial hypertension.

Moreover, the examiner diagnosed the Veteran with a refractive error.  Refractive errors are defined to include astigmatism, myopia, hyperopia, and presbyopia.  See M21-1, Part III, Subpart iv, 4.B.1.d.  Generally, congenital defects are not diseases for VA compensation purposes.  38 C.F.R. § 3.303(c) (2016); 38 C.F.R. § 4.9 (2016); see also, e.g., Winn v. Brown, 8 Vet. App. 510, 516 (1996).  In the absence of a superimposed disease or injury, service connection may not be allowed for congenital defects or refractive errors of the eyes, even if visual acuity decreased in service, as these are not diseases or injuries within the meaning of applicable legislation relating to service connection.  Id.  Thus, VA regulations specifically prohibit service connection for either a congenital defect or a refractive error of the eye unless such a defect was subjected to a superimposed disease or injury that created additional disability.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45711 (July 18, 1990) (service connection may not be granted for defects of congenital, developmental or familial origin, unless the defect was subject to a superimposed disease or injury).  However, the examiner did not address whether a defect was subjected to a superimposed disease or injury.  Therefore, additional commentary is needed.

As such, the Board finds that a remand is necessary to afford the Veteran a new VA examination to determine the nature and etiology of his eye disabilities.

Accordingly, the case is REMANDED for the following action:

1. Obtain VA treatment records dated January 2017 to the present.

2. Then, schedule the Veteran for an eye examination to determine the nature and etiology of his eye disabilities.  All indicated tests and studies are to be performed.  Prior to providing the opinion, the claims folder must be made available for review of the case.  A notation to the effect that this record review took place should be included in the opinion.  The examiner is asked to provide an opinion on the following:

Identify any current eye disability.  For each eye disability identified, state whether the disability is a congenital or developmental defect or a refractive error of the eye.

Is it at least as likely as not (50 percent or greater probability) that the Veteran's identified eye disabilities were caused by the Veteran's service connected arterial hypertension.

Is it at least as likely as not (50 percent or greater probability) that the Veteran's identified eye disabilities were aggravated by the Veteran's service connected arterial hypertension.  If aggravation is found, the examiner must attempt to quantify the extent of additional disability resulting from aggravation

Is it at least as likely as not (50 percent or greater probability) that the Veteran's identified eye disabilities initially manifested during service or is otherwise etiologically related to active service.

If any eye disability is a congenital or developmental defect or a refractive error of the eye, was there was an additional disability due to disease or injury superimposed upon the eye disability during service?  If so, please identify the additional disability.

All conclusions must be accompanied by a complete rationale.  If any requested medical opinion cannot be given, the examiner must state the reason(s) why.

3. Next, review the examination report to ensure that it complies with this remand.  If deficient in any manner, corrective procedures must be implemented at once.

4. Thereafter, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


